Title: To George Washington from Captain Nicholson Broughton, 7 September 1775
From: Broughton, Nicholson
To: Washington, George



Glocester [Mass.] September 7, 1775
May it please your Excellency

I beg leave to acquaint your Excellency that I sailed from Beverly last Tuesday at 10 oClock with a fair wind, proceeded on my Cruise; on the same day about 5 oClock Saw two ships of War, they gave me Chace, I made back towards Cape Ann but did not go in, next morning I saw a ship under my lee quarter she giveing me Chace I run into Cape Ann harbour, I went out again that night about sun sett, and stood to the southward, next morning saw a ship under my lee quarter I perceived her to be a large ship, I tack’d & stood back for the land, soon after I put about & stood towards her again and found her a ship of no force, I came up with her hail’d & asked where she came from, was answer’d from Piscatuqua & bound to Boston, I told him he must bear away and go into Cape Ann, but being very loth I told him if he did not I should fire on him, on that he bore away and I have brought her safe into Cape Ann Harbour, and have deliver’d the ship and Prisoners into the hands & care of the Committee of Safety for this town of Glocester, and have desired them to send the Prisoners under proper guard to your Excellency for further orders.
also have sent the Captain of the ship we took for your Excellencys examination, and I shall proceed immediately in the further execution of your Excellencys orders and am your Excellencys most Obedient Humble Servent

Nicholasson Broughton

